EXHIBIT 10(a)

 

SECOND AMENDMENT

TO

CREDIT AGREEMENT

 

THIS SECOND AMENDMENT, dated as of June 1, 2004 (this “Second Amendment”), is by
and among CANTEL MEDICAL CORP., a Delaware corporation (the “Borrower”), the
Lenders and Fleet National Bank (“Fleet”), as the Initial Issuing Bank, the
Swing Line Bank and the Administrative Agent for itself and the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).

 

PRELIMINARY STATEMENTS

 

(A)                              The Borrower, the Lenders, Fleet National Bank,
as the Initial Issuing Bank, the Swing Line Bank, and the Administrative Agent
and PNC Bank, National Association, as Documentation Agent, are parties to that
certain Credit Agreement, dated as of September 7, 2001, and as amended by the
First Amendment thereto, dated as of August 1, 2003 (as so amended and as it may
hereafter be further amended, restated or otherwise modified, the “Credit
Agreement”).

 

(B)                                The Borrower wishes to acquire all of the
issued and outstanding capital stock of Saf-T-Pak Inc., a corporation organized
under the laws of Alberta, Canada (“Saf-T-Pak”) for a purchase price of
$8,500,000 (plus a contingent purchase price of up to $3,000,000) based on
Saf-T-Pak’s achievement of specified EBITDA targets) substantially in accordance
with the terms and conditions set forth in the Letter of Intent attached hereto
as Exhibit A (the “Saf-T-Pak Acquisition”).  The payment of the $8,500,000
purchase price (plus the contingent purchase price) would exceed the $5,000,000
aggregate cash consideration payable and Debt assumed in respect of all
Permitted Acquisitions as set forth in clause (b)(ii) of the definition of
“Permitted Acquisitions” by $3,500,000 (plus the amount of the contingent
purchase price).  Notwithstanding this restriction, the Borrower has requested
that the Agent and the Lenders consent to the Saf-T-Pak Acquisition and permit
it to pay the full $8,500,000 cash consideration to permit Borrower to
consummate the Saf-T-Pak Acquisition.

 

(C)                                The Borrower is desirous of increasing from
$20,000,000 to $35,000,000 the permitted aggregate notional amount of hedging
agreements used by Carsen to mitigate currency fluctuations between the U.S.
Dollar and the Canadian Dollar.

 

(D)                               The Borrower has requested that the Lenders
amend the Credit Agreement as more fully set forth below.

 

(E)                                 The Administrative Agent and the Lenders are
willing to consent to the Saf-T-Pak Acquisition, to increase the aggregate
notional amount of hedging agreements to be used by Carsen and to amend the
Credit Agreement on the terms and conditions set forth herein.

 

(F)                                 The terms defined in the Credit Agreement
and not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 


ARTICLE 1.  CONSENT TO SAF-T-PAK ACQUISITION.


 


SECTION 1.1.                                SAF-T-PAK ACQUISITION. 
NOTWITHSTANDING THE $5,000,000 BASKET REPRESENTING THE AGGREGATE CASH
CONSIDERATION AND DEBT ASSUMED IN RESPECT OF ALL PERMITTED ACQUISITIONS AS SET
FORTH IN CLAUSE (B)(II) OF THE DEFINITION OF “PERMITTED ACQUISITIONS”, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY CONSENT TO THE SAF-T-PAK ACQUISITION
AND PERMIT THE BORROWER TO PAY THE FULL $8,500,000 CASH CONSIDERATION (AND ANY
CONTINGENT PURCHASE PRICE) TO CONSUMMATE THE SAF-T-PAK ACQUISITION.


 


SECTION 1.2.                                THE CONSENT SET FORTH IN SECTION 1.1
OF THIS SECOND AMENDMENT IS SUBJECT TO THE SATISFACTION OF EACH OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 5 OF THIS SECOND AMENDMENT AND SHALL
BE LIMITED PRECISELY AS WRITTEN AND SHALL NOT BE DEEMED TO (A) BE A WAIVER,
AMENDMENT OR MODIFICATION OF ANY TERM OR CONDITION OF THE CREDIT AGREEMENT OR
ANY OTHER LOAN DOCUMENT, EXCEPT AS SET FORTH IN THIS ARTICLE 1 (SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH HEREIN), OR (B) PREJUDICE ANY RIGHT, POWER OR
REMEDY WHICH THE ADMINISTRATIVE AGENT OR ANY LENDER PARTY NOW HAS OR MAY HAVE IN
THE FUTURE UNDER OR IN CONNECTION WITH THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT.


 


ARTICLE 2.  AMENDMENTS TO CREDIT AGREEMENT.

 

This Second Amendment shall be deemed to be an amendment to the Credit
Agreement, and shall not be construed in any way as a replacement therefor.  All
of the terms and provisions of this Second Amendment, including, without
limitation, the representations and warranties set forth herein, are hereby
incorporated by reference into the Credit Agreement as if such terms and
provisions were set forth in full therein.  Capitalized terms used herein and
not otherwise defined shall have the meaning ascribed to them in the Credit
Agreement.  The Credit Agreement is hereby amended in the following respects:

 


SECTION 2.1.                                SECTION 1.1, CERTAIN DEFINED TERMS,
OF THE CREDIT AGREEMENT IS AMENDED BY INSERTING THE FOLLOWING DEFINITIONS IN
PROPER ALPHABETICAL ORDER:


 

“Saf-T-Pak Acquisition” has the meaning specified in recital (B) of the
Preliminary Statements of this Second Amendment.

 

“Second Amendment” means the Second Amendment dated as of June 1, 2004 by and
among Borrower, the Lenders and Fleet.

 

“Second Amendment Closing Date” shall mean the date on which all of the
conditions in Article 5 of the Second Amendment have been meet.

 


SECTION 2.2.                                SECTION 2.14, USE OF PROCEEDS, OF
THE CREDIT AGREEMENT IS AMENDED TO (I) DELETE THE WORD “AND” AFTER THE WORDS
“EXISTING INDEBTEDNESS” IN CLAUSE (B), (II) RENAME EXISTING CLAUSE (D) AS (E),
(III) INSERT THE WORD “AND” IN PLACE OF THE “,” AFTER THE WORDS “BEAL
ACQUISITION” IN CLAUSE (C) AND (IV) INSERT NEW CLAUSE (D) WHICH SHALL READ AS
FOLLOWS:

 

2

--------------------------------------------------------------------------------


 

“ (d)                        to finance, in part, the Saf-T-Pak Acquisition, to
pay fees and expenses incurred in connection with the Saf-T-Pak Acquisition,”

 


SECTION 2.3.                                SECTION 6.16, SPECULATIVE
TRANSACTIONS, OF THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(A)                                  SUBSECTION 6.16 “(B)” IS AMENDED BY
DELETING THE NUMBER “$20,000,000” AND REPLACING IT WITH THE NUMBER
“$35,000,000”; AND


 


(B)                                 SUBSECTION 6.16 “(B)” IS FURTHER AMENDED BY
DELETING THE WORD “TWELVE (12)”  AND REPLACING IT WITH THE WORD “TWENTY-FOUR
(24)”.


 


ARTICLE 3.  CONFIRMATIONS AND REFERENCES.

 


SECTION 3.1.                                CONTINUING EFFECT.  THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS DELIVERED IN CONNECTION THEREWITH ARE,
AND SHALL CONTINUE TO BE, IN FULL FORCE AND EFFECT, AND ARE HEREBY RATIFIED AND
CONFIRMED IN ALL RESPECTS, EXCEPT THAT, ON AND AFTER THE DATE HEREOF, (A) ALL
REFERENCES IN THE LOAN DOCUMENTS (I) TO THE “CREDIT AGREEMENT,” “THERETO,”
“THEREOF,” “THEREUNDER” OR WORDS OF LIKE IMPORT REFERRING TO THE CREDIT
AGREEMENT SHALL MEAN THE CREDIT AGREEMENT AS AMENDED HEREBY AND (II) TO THE
“LOAN DOCUMENTS” SHALL BE DEEMED TO INCLUDE THIS SECOND AMENDMENT; AND (B) ALL
REFERENCES IN THE CREDIT AGREEMENT TO “THIS AGREEMENT,” “HERETO,” “HEREOF,”
“HEREUNDER” OR WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT SHALL MEAN
THE CREDIT AGREEMENT AS AMENDED HEREBY.


 


SECTION 3.2.                                INTERCREDITOR AGREEMENT.  THE
INTERCREDITOR AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT, AND IS HEREBY
RATIFIED AND CONFIRMED IN ALL RESPECTS.


 


SECTION 3.3.                                CONFIRMATION OF LIENS.  THE LIENS
GRANTED PURSUANT TO THE COLLATERAL DOCUMENTS SECURE, WITHOUT LIMITATION, THE
OBLIGATIONS OF THE BORROWER AND ITS SUBSIDIARIES TO THE LENDERS AND THE
ADMINISTRATIVE AGENT UNDER THE CREDIT AGREEMENT AS AMENDED BY THIS SECOND
AMENDMENT.  THE TERM “OBLIGATIONS” AS USED IN THE COLLATERAL DOCUMENTS (OR ANY
OTHER TERM USED THEREIN TO REFER TO THE LIABILITIES AND OBLIGATIONS OF THE
BORROWER AND ITS SUBSIDIARIES TO THE LENDERS AND THE ADMINISTRATIVE AGENT),
INCLUDE, WITHOUT LIMITATION, OBLIGATIONS TO THE LENDERS AND THE ADMINISTRATIVE
AGENT UNDER THE CREDIT AGREEMENT AS AMENDED BY THIS SECOND AMENDMENT.


 


ARTICLE 4.  REPRESENTATIONS AND WARRANTIES.


 

Each of the Borrower and each other Loan Party hereby represents and warrants to
the Lenders and the Administrative Agent that:

 


SECTION 4.1.                                EXISTING REPRESENTATIONS. AS OF THE
DATE HEREOF AND AFTER GIVING EFFECT TO THIS SECOND AMENDMENT, EACH AND EVERY ONE
OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE LOAN DOCUMENTS SHALL,
AFTER GIVING EFFECT TO THE SAF-T-PAK ACQUISITION, BE TRUE, ACCURATE AND COMPLETE
IN ALL RESPECTS AND WITH THE SAME EFFECT AS THOUGH MADE ON THE DATE HEREOF, AND
EACH SHALL HEREBY BE INCORPORATED HEREIN IN FULL BY REFERENCE AS IF RESTATED
HEREIN IN ITS ENTIRETY, EXCEPT FOR ANY REPRESENTATION OR WARRANTY LIMITED BY ITS
TERMS TO A SPECIFIC DATE AND EXCEPT FOR CHANGES

 

3

--------------------------------------------------------------------------------


 

contemplated by this Second Amendment or in the ordinary course of business
which are not prohibited by the Credit Agreement (as amended hereby) and which
shall not, either singly or in the aggregate, result in a Material Adverse
Change.


 


SECTION 4.2.                                NO DEFAULT.  AS OF THE DATE HEREOF,
THERE EXISTS NO DEFAULT OR EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT, AS
AMENDED HEREBY, AND NO EVENT WHICH, WITH THE GIVING OF NOTICE OR LAPSE OF TIME,
OR BOTH, WOULD CONSTITUTE A DEFAULT OR EVENT OF DEFAULT.


 


SECTION 4.3.                                POWER, AUTHORITY, CONSENTS.  THE
BORROWER AND EACH OF ITS SUBSIDIARIES HAS THE POWER TO EXECUTE, DELIVER AND
PERFORM THE CREDIT AGREEMENT, AS AMENDED BY THIS SECOND AMENDMENT AND TO
CONSUMMATE EACH OF THE TRANSACTIONS CONSENTED TO IN SECTION 1 HEREOF.  THE
BORROWER AND EACH OF ITS SUBSIDIARIES HAS TAKEN ALL NECESSARY ACTION TO
AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS SECOND AMENDMENT AND
THE CONSUMMATION OF EACH OF THE TRANSACTIONS CONSENTED TO IN SECTION 1 HEREOF. 
NO CONSENT OR APPROVAL OF ANY PERSON OTHER THAN THOSE THAT HAVE BEEN OBTAINED IS
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES OF THIS SECOND AMENDMENT OR THE CONSUMMATION
OF ANY OF THE TRANSACTIONS CONSENTED TO IN SECTION 1 HEREOF.


 


SECTION 4.4.                                NO VIOLATION OF LAW OR AGREEMENTS.
THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER AND EACH OF ITS
SUBSIDIARIES OF THIS SECOND AMENDMENT AND THE CONSUMMATION OF EACH OF THE 
TRANSACTIONS CONSENTED TO IN SECTION 1 HEREOF, WILL NOT VIOLATE ANY PROVISION OF
LAW PRESENTLY IN EFFECT AND WILL NOT CONFLICT WITH OR RESULT IN A BREACH OF ANY
ORDER, WRIT, INJUNCTION, ORDINANCE, RESOLUTION, DECREE, OR OTHER SIMILAR
DOCUMENT OR INSTRUMENT PRESENTLY IN EFFECT OF ANY COURT OR GOVERNMENTAL
AUTHORITY, BUREAU OR AGENCY, DOMESTIC OR FOREIGN, OR THE CERTIFICATE OF
INCORPORATION OR BY-LAWS OF THE BORROWER OR SUCH SUBSIDIARY, OR CREATE (WITH OR
WITHOUT THE GIVING OF NOTICE OR LAPSE OF TIME, OR BOTH) A DEFAULT UNDER OR
BREACH OF ANY AGREEMENT, BOND, NOTE OR INDENTURE PRESENTLY IN EFFECT TO WHICH
THE BORROWER OR ANY SUBSIDIARY IS A PARTY, OR BY WHICH ANY OF THEM IS BOUND OR
ANY OF THEIR PROPERTIES OR ASSETS IS AFFECTED, OR RESULT IN THE IMPOSITION OF
ANY LIEN OF ANY NATURE WHATSOEVER UPON ANY OF THE PROPERTIES OR ASSETS OWNED BY
OR USED IN CONNECTION WITH THE BUSINESS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES, EXCEPT FOR THE LIENS CREATED AND GRANTED PURSUANT TO THE
COLLATERAL DOCUMENTS AS ACKNOWLEDGED AND CONFIRMED HEREIN.


 


SECTION 4.5.                                BINDING EFFECT.  THIS SECOND
AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED BY EACH OF THE BORROWER AND
SAF-T-PAK AND CONSTITUTES THE VALID AND LEGALLY BINDING OBLIGATION OF EACH OF
THE BORROWER AND SAF-T-PAK, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR
LAWS, NOW OR HEREAFTER IN EFFECT, RELATING TO OR AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY, AND EXCEPT THAT THE REMEDY OF SPECIFIC PERFORMANCE
AND OTHER EQUITABLE REMEDIES ARE SUBJECT TO JUDICIAL DISCRETION.


 


ARTICLE 5.  CONDITIONS TO AMENDMENT.

 

The effectiveness of the amendments contained in Article 1 shall be subject to
the fulfillment of the following conditions precedent:

 

4

--------------------------------------------------------------------------------


 


SECTION 5.1.                                AMENDMENT.  EACH OF THE BORROWER AND
SAF-T-PAK AND EACH OF THE LENDERS SHALL HAVE EXECUTED AND DELIVERED TO THE
ADMINISTRATIVE AGENT THIS SECOND AMENDMENT.


 


SECTION 5.2.                                NO DEFAULT.  THERE SHALL EXIST NO
EVENT OF DEFAULT OR DEFAULT UNDER THE CREDIT AGREEMENT.


 


SECTION 5.3.                                REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE 4 HEREOF SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON THE DATE HEREOF AS IF MADE ON THE DATE
HEREOF.


 


SECTION 5.4.                                RESOLUTIONS.  EACH OF THE BORROWER
AND SAF-T-PAK SHALL HAVE DELIVERED CERTIFIED COPIES OF RESOLUTIONS OF ITS
RESPECTIVE BOARD OF DIRECTORS APPROVING THE SAF-T-PAK ACQUISITION, THIS
AGREEMENT, AND EACH OTHER LOAN DOCUMENT AND ANY DOCUMENT RELATING TO THE
SAF-T-PAK ACQUISITION TO WHICH IT IS OR IS TO BE A PARTY, AND OF ALL DOCUMENTS
EVIDENCING OTHER NECESSARY CORPORATE ACTION AND GOVERNMENTAL AND OTHER THIRD
PARTY APPROVALS AND CONSENTS, IF ANY, WITH RESPECT TO THE SAF-T-PAK ACQUISITION,
THIS AGREEMENT, AND EACH OTHER LOAN DOCUMENT AND DOCUMENT RELATING TO THE
SAF-T-PAK ACQUISITION.


 


SECTION 5.5.                                CHARTER DOCUMENTS.  SAF-T-PAK  SHALL
HAVE DELIVERED A COPY OF ITS CHARTER DOCUMENT CERTIFIED BY THE APPROPRIATE
GOVERNMENTAL ENTITY OF THE JURISDICTION OF ITS INCORPORATION, TOGETHER WITH A
CERTIFICATE (IF AVAILABLE FROM A GOVERNMENTAL ENTITY IN SUCH JURISDICTION) DATED
WITHIN TWENTY (20) BUSINESS DAYS PRIOR TO THE DATE HEREOF, LISTING THE CHARTER
OF SAF-T-PAK AND EACH AMENDMENT THERETO ON FILE IN ITS OFFICE AND CERTIFYING
THAT SUCH AMENDMENTS ARE THE ONLY AMENDMENTS TO SAF-T-PAK ‘S CHARTER ON FILE IN
ITS OFFICE.


 


SECTION 5.6.                                GOOD STANDING CERTIFICATES.  EACH OF
THE BORROWER AND SAF-T-PAK SHALL HAVE DELIVERED A COPY OF A CERTIFICATE OF THE
SECRETARY OF STATE OF EACH STATE, OR AS APPLICABLE, A CERTIFICATE OF STATUS,
COMPLIANCE OR LIKE CERTIFICATE ISSUED BY THE APPROPRIATE GOVERNMENTAL ENTITY OF
THE JURISDICTION OF EACH JURISDICTION IN WHICH IT OWNS ANY MATERIAL ASSETS OR
CARRIES ON ANY MATERIAL BUSINESS, AND DATED REASONABLY NEAR THE DATE HEREOF,
STATING THAT EACH OF THE BORROWER AND SAF-T-PAK, AS THE CASE MAY BE, IS DULY
QUALIFIED AND IN GOOD STANDING AS A FOREIGN CORPORATION IN SUCH STATE OR
JURISDICTION, AS THE CASE MAY BE, AND HAS FILED ALL ANNUAL REPORTS REQUIRED TO
BE FILED TO THE DATE OF SUCH CERTIFICATE.

 


SECTION 5.7.                                CERTIFICATES.  EACH OF THE BORROWER
AND SAF-T-PAK SHALL HAVE DELIVERED A CERTIFICATE SIGNED ON BEHALF OF THE
BORROWER OR SAF-T-PAK, AS THE CASE MAY BE, BY A RESPONSIBLE OFFICER AND THE
SECRETARY OR AN ASSISTANT SECRETARY OF THE BORROWER OR SAF-T-PAK, AS THE CASE
MAY BE, DATED THE DATE HEREOF (THE STATEMENTS MADE IN SUCH CERTIFICATE SHALL BE
TRUE ON AND AS OF THE DATE HEREOF), CERTIFYING AS TO (1) THE ABSENCE OF ANY
AMENDMENTS TO THE CHARTER OF THE BORROWER OR SAF-T-PAK, AS THE CASE MAY BE,
SINCE THE DATE OF THE SECRETARY OF STATE CERTIFICATE OR THE CERTIFICATE OF
STATUS OR COMPLIANCE REFERRED TO ABOVE, AND IN THE CASE OF SAF-T-PAK, THE
CHARTER OF SAF-T-PAK ATTACHED TO SUCH CERTIFICATE, (2) THE BYLAWS OF EACH OF THE
BORROWER AND SAF-T-PAK ATTACHED TO SUCH CERTIFICATE, (3) THE DUE INCORPORATION
AND GOOD STANDING OF EACH OF THE BORROWER AND SAF-T-PAK, AS THE CASE MAY BE, AS
A CORPORATION ORGANIZED UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION,
AND THE ABSENCE OF ANY PROCEEDING FOR THE DISSOLUTION OR LIQUIDATION OF THE EACH
OF THE BORROWER AND SAF-T-PAK, AS THE CASE MAY BE, (4) THE TRUTH OF THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN DOCUMENTS AS THOUGH MADE ON
AND AS OF THE DATE HEREOF, EXCEPT

 

5

--------------------------------------------------------------------------------


 

for any representation or warranty limited by its terms to a specific date and
except for changes in the ordinary course of business that are not prohibited by
the Credit Agreement, (5) the absence of any event occurring and continuing, or
resulting from the transactions contemplated by this Second Amendment, that
constitutes a Default or an Event of Default and (6) the  certification of the
names and true signatures of the officers of the Borrower and Saf-T-Pak, as the
case may be, authorized to sign this Second Amendment and each other Loan
Document to which they are or are to be parties and the other documents to be
delivered hereunder and thereunder.


 


SECTION 5.8.                                SOLVENCY CERTIFICATE.  THE BORROWER
SHALL HAVE DELIVERED A CERTIFICATE, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, ATTESTING TO THE SOLVENCY OF THE
BORROWER IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED BY THE SAF-T-PAK ACQUISITION AND THE SECOND AMENDMENT,
FROM ITS PRESIDENT OR A VICE PRESIDENT. WITH RESPECT TO THE SOLVENCY OF THE
BORROWER, THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH APPRAISALS OR OTHER
ANALYSES FROM INDEPENDENT EXPERTS OF THE BORROWER AS IT MAY REQUEST, AND SUCH
APPRAISALS AND ANALYSES SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


SECTION 5.9.                                NOTE ASSIGNMENT AGREEMENT
SUPPLEMENTS AND INTERCOMPANY NOTES.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A DULY EXECUTED NOTE ASSIGNMENT AGREEMENT SUPPLEMENT FOR SAF-T-PAK
COVERING (AND TOGETHER WITH) AN INTERCOMPANY NOTE MADE BY SAF-T-PAK PAYABLE TO
THE BORROWER AND DULY ENDORSED TO THE ADMINISTRATIVE AGENT.


 


SECTION 5.10.                         SECURITY AGREEMENT SUPPLEMENT.  THE
BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT A DULY EXECUTED
SECURITY AGREEMENT SUPPLEMENT AMENDING SCHEDULE 1 TO THE SECURITY AGREEMENT TO
INCLUDE THE PLEDGED SHARES OF SAF-T-PAK.


 


SECTION 5.11.                         LIEN SEARCHES.  THE ADMINISTRATIVE AGENT
SHALL BE IN RECEIPT OF UNIFORM COMMERCIAL CODE OR PERSONAL PROPERTY SECURITY ACT
TAX AND JUDGMENT LIEN SEARCHES, OR THE EQUIVALENT, FOR SAF-T-PAK AND EACH OF ITS
SUBSIDIARIES IN EACH JURISDICTION IN WHICH SAF-T-PAK OR ANY SUCH SUBSIDIARY IS
INCORPORATED OR QUALIFIED TO DO BUSINESS.


 


SECTION 5.12.                         RELEASE OF LIENS.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED DOCUMENTS EVIDENCING THE SATISFACTION, TERMINATION AND
RELEASE OF ANY LIENS OR CHARGES OVER THE ASSETS OF SAF-T-PAK AS SET FORTH IN
SCHEDULE 5.12 ATTACHED HERETO; AND EVIDENCE THAT ALL OTHER ACTION THAT THE
ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PERFECT AND
PROTECT THE FIRST AND ONLY PRIORITY LIENS AND SECURITY INTERESTS CREATED UNDER
THE SECURITY AGREEMENT HAS BEEN TAKEN.


 


SECTION 5.13.                         LEGAL OPINION.  THE BORROWER SHALL HAVE
DELIVERED A SATISFACTORY OPINION OF DORNBUSH MENSCH MANDELSTAM & SCHAEFFER, LLP,
COUNSEL TO THE BORROWER, TO THE EXTENT REQUESTED BY THE ADMINISTRATIVE AGENT, AS
TO THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 5.14.                         FEES AND EXPENSES. AS PROVIDED IN
SECTION 11.4 OF THE CREDIT AGREEMENT, BORROWER SHALL HAVE PAID (I) ALL FEES,
COSTS AND EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
PREPARATION, EXECUTION AND DELIVERY OF  THIS SECOND AMENDMENT (INCLUDING,
WITHOUT LIMITATION, ALL ATTORNEYS’ FEES) AND (II) ALL OUTSTANDING FEES, COSTS
AND EXPENSES DUE AND

 

6

--------------------------------------------------------------------------------


 

payable in connection with the administration, modification and amendment of the
Loan Documents (including, without limitation, all attorneys’ fees).


 


SECTION 5.15.                         SAF-T-PAK ACQUISITION CONDITIONS AND
DELIVERIES.


 


(A)                                  THE SAF-T-PAK ACQUISITION SHALL BE
CONSUMMATED ON OR BEFORE JUNE 1, 2004 PURSUANT TO THE TERMS AND CONDITIONS OF
(I) THE STOCK PURCHASE AGREEMENT, BY AND AMONG THE BORROWER, SAF-T-PAK, ARTHUR
RUTLEDGE, 847479 ALBERTA LTD., THOMAS G. ABBOTT, JR., 348683 ALBERTA LTD. AND
DONALD NEILSEN AND IN ACCORDANCE WITH APPLICABLE LAW AND THE DOCUMENTATION FOR
THE FINANCING OF THE SAF-T-PAK ACQUISITION AND RELATED TRANSACTIONS, AND
OTHERWISE ON TERMS SATISFACTORY TO THE ADMINISTRATIVE AGENT.  THE CONDITIONS OF
THE SAF-T-PAK ACQUISITION SHALL HAVE BEEN SATISFIED WITHOUT GIVING EFFECT TO
WAIVERS, AMENDMENTS, MODIFICATIONS OR SUPPLEMENTS EXCEPT AS APPROVED IN ADVANCE
IN WRITING BY THE ADMINISTRATIVE AGENT AND WITHOUT AMENDMENTS, MODIFICATIONS OR
SUPPLEMENTS TO ANY RELATED DISCLOSURE LETTER OR SCHEDULE NOT APPROVED IN WRITING
IN ADVANCE BY THE ADMINISTRATIVE AGENT.  THE DOCUMENTS AND MATERIALS FILED
PUBLICLY BY THE BORROWER IN CONNECTION WITH THE SAF-T-PAK ACQUISITION SHALL HAVE
BEEN FURNISHED TO THE ADMINISTRATIVE AGENT IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.  ALL REQUIRED STOCKHOLDER APPROVALS TO
EFFECT THE SAF-T-PAK ACQUISITION SHALL HAVE BEEN OBTAINED.


 


(B)                                 THE BORROWER SHALL HAVE TAKEN ALL ACTION
NECESSARY TO ALLOW THE ADMINISTRATIVE AGENT, FOR ITS BENEFIT AND THE RATABLE
BENEFIT OF THE SECURED PARTIES, TO OBTAIN A VALID AND ENFORCEABLE, FIRST
PRIORITY, PERFECTED SECURITY INTEREST IN 65% OF THE STOCK OF SAFE-T-PAK (THE
“STP STOCK COLLATERAL”).


 


(C)                                  THE BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT STOCK CERTIFICATES REPRESENTING 65% OF THE STP STOCK
COLLATERAL, ALONG WITH AN UNDATED STOCK POWER DULY EXECUTED IN BLANK FOR EACH
SUCH STOCK CERTIFICATE.


 


(D)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A LEGAL OPINION BY PROWSE CHOWNE LLP, COUNSEL TO SAF-T-PAK, IN CONNECTION WITH
THE SAF-T-PAK ACQUISITION, IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(E)                                  THE BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT COPIES OF AGREEMENTS AND INSTRUMENTS, WITH ALL EXHIBITS AND
DISCLOSURE SCHEDULES THERETO, AND ALL AMENDMENTS THERETO, EVIDENCING THE
SAF-T-PAK ACQUISITION, ALL OF WHICH SHALL BE IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


(F)                                    THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SUCH OTHER APPROVALS, OPINIONS OR DOCUMENTS AS IT MAY REASONABLY
REQUEST IN CONNECTION WITH THE SAF-T-PAK ACQUISITION ALL OF WHICH SHALL BE IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

7

--------------------------------------------------------------------------------


 


ARTICLE 6.  MISCELLANEOUS.


 


SECTION 6.1.                                CONTINUED EFFECTIVENESS.  EXCEPT AS
SPECIFICALLY AMENDED HEREIN, THE CREDIT AGREEMENT AND EACH OF THE OTHER LOAN
DOCUMENTS SHALL REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS.


 


SECTION 6.2.                                GOVERNING LAW. THIS SECOND AMENDMENT
SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ITS RULES PERTAINING TO CONFLICTS OF LAWS OTHER THAN
GENERAL OBLIGATIONS LAW SECTION 5.1401.


 


SECTION 6.3.                                SEVERABILITY.  THE PROVISIONS OF
THIS SECOND AMENDMENT ARE SEVERABLE, AND IF ANY CLAUSE OR PROVISION SHALL BE
HELD INVALID OR UNENFORCEABLE IN WHOLE OR IN PART IN ANY JURISDICTION, THEN SUCH
INVALIDITY OR UNENFORCEABILITY SHALL AFFECT ONLY SUCH CLAUSE OR PROVISION, OR
PART THEREOF, IN SUCH JURISDICTION AND SHALL NOT IN ANY MANNER AFFECT SUCH
CLAUSE OR PROVISION IN ANY OTHER JURISDICTION, OR ANY OTHER CLAUSE OR PROVISION
IN THIS SECOND AMENDMENT IN ANY JURISDICTION.


 


SECTION 6.4.                                POST-CLOSING OBLIGATION.  WITHIN 30
DAYS AFTER THE SECOND AMENDMENT CLOSING DATE, SAF-T-PAK SHALL DELIVER TO THE
ADMINISTRATIVE AGENT EVIDENCE OF THE INSURANCE REQUIRED BY THE TERMS OF THE
SECURITY AGREEMENT.


 


SECTION 6.5.                                COUNTERPARTS.  THIS SECOND AMENDMENT
MAY BE SIGNED IN ANY NUMBER OF COUNTERPARTS WITH THE SAME EFFECT AS IF THE
SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.  DELIVERY OF AN
EXECUTED COUNTERPART OF THIS SECOND AMENDMENT BY FACSIMILE SHALL BE AS EFFECTIVE
AS DELIVERY OF AN ORIGINALLY EXECUTED COUNTERPART.


 


SECTION 6.6.                                BINDING EFFECT; ASSIGNMENT.  THIS
SECOND AMENDMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWER
AND ITS RESPECTIVE SUCCESSORS AND TO THE BENEFIT OF THE ADMINISTRATIVE AGENT AND
THE LENDERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  THE RIGHTS AND
OBLIGATIONS OF THE BORROWER UNDER THIS SECOND AMENDMENT SHALL NOT BE ASSIGNED OR
DELEGATED WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDERS, AND ANY PURPORTED
ASSIGNMENT OR DELEGATION WITHOUT SUCH CONSENT SHALL BE VOID.

 

 

[Signature Pages Follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

CANTEL MEDICAL CORP.,
as Borrower

 

 

 

 

 

By

 /s/ James P. Reilly

 

 

 

 

Name: James P. Reilly

 

Title: President & Chief Executive Officer

 

9

--------------------------------------------------------------------------------


 

 

FLEET NATIONAL BANK,

 

a Bank of America Company
as Administrative Agent,
as Initial Issuing Bank,
as Swing Line Bank and as a Lender

 

 

 

 

 

By:

 /s/ Richard M. Williams

 

 

 

 

 

Title:

  Credit Products Officer

 

 

10

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,
as Documentation Agent and as a Lender

 

 

 

By:

 /s/ Jeffery Blakemore

 

 

 

 

 

Title:

  Senior Vice President

 

 

11

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender

 

 

 

By:

 /s/ Kenneth E. LaChance

 

 

 

 

 

Title:

  Vice President

 

 

12

--------------------------------------------------------------------------------


 

 

SAF-T-PAK INC.

 

 

 

 

 

By:

/s/ Art Rutledge

 

 

 

 

 

Name:

Art Rutledge

 

 

Title:

President

 

 

13

--------------------------------------------------------------------------------